Citation Nr: 0216076	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  93-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for degenerative joint 
disease of the right foot, claimed as secondary to bilateral 
plantar warts with neurofibromas.

2.  Entitlement to service connection for degenerative joint 
disease of the left foot, claimed as secondary to bilateral 
plantar warts with neurofibromas.

3.  Entitlement to secondary service connection for bilateral 
heel spurs, as a result of bilateral plantar warts with 
neurofibromas.

4.  Entitlement to an increased evaluation for plantar warts 
with neurofibromas of the right foot, currently evaluated as 
20 percent disabling.

5.  Entitlement to an increased evaluation for plantar warts 
with neurofibromas of the left foot, currently evaluated as 
20 percent disabling.

(The issues of entitlement to service connection for a left 
knee disability and hallux valgus claimed as secondary to the 
service connected foot disabilities, and entitlement to a 
clothing allowance will be the subjects of later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1947 to December 
1949, and from July 1953 to December 1957.

This appeal arises from a November 1991 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office which denied an evaluation in excess of 20 
percent for bilateral plantar warts.  The veteran appealed 
this determination.  During the pendency of this appeal, he 
changed his residence and his claims are now under the 
jurisdiction of the regional office (RO) in St. Petersburg, 
Florida.  

The Board of Veterans' Appeals (Board) remanded this claim to 
the RO in March 1995 for development of the medical evidence.  
In December 1998 the RO referred the case was to VA's 
Director, Compensation and Pension Service, with a proposal 
to grant extraschedular ratings.  By a February 1999 rating 
decision, the RO recharacterized the bilateral foot 
disability as plantar warts with neurofibromas and each foot 
was assigned a 20 percent rating extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), effective from September 23, 
1991.  The case has now been returned to the Board for 
appellate consideration.

This appeal also arises from March 1993 decisions of the RO 
which denied secondary service connection for a left knee 
disability and entitlement to a clothing allowance.  Also, in 
a supplemental statement of the case (SSOC) of February 1999 
the veteran was informed that his claims for entitlement to 
secondary service connection for bilateral heel spurs, 
degenerative joint disease (DJD) of both feet, and bilateral 
hallux valgus had been denied.  He appealed all these 
determinations.  

The Board is undertaking additional development on the issues 
of entitlement to secondary service connection for a left 
knee disability and hallux valgus require pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  The Board finds that the issue of entitlement 
to a clothing allowance is inextricably intertwined with the 
issue of secondary service connection for a left knee 
disability.  Therefore, that issue will be held in abeyance 
until the subsequent Board decision.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and all evidence required for equitable 
determinations has been obtained.

2.  The competent and probative evidence shows that the 
veteran's bilateral heel spurs are not related to the 
veteran's service-connected foot disabilities or otherwise 
related to service. 

3.  The competent and probative evidence shows that DJD of 
the feet is not related to the service-connected foot 
disabilities or otherwise related to service.

4.  The veteran's service-connected bilateral plantar warts 
with neurofibromas are characterized by severe pain that has 
resulted in limitation of mobility.

3.  The veteran's service-connected bilateral plantar warts 
with neurofibromas have not resulted in frequent 
hospitalizations or such marked interference with employment 
as to warrant consideration of extraschedular ratings higher 
than those currently assigned.

CONCLUSIONS OF LAW

1.  Bilateral heel spurs were not incurred or aggravated as a 
result of the veteran's military service or service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2001).

2.  DJD of the feet was not incurred or aggravated as a 
result of the veteran's military service or service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2001).

3.  An evaluation in excess of the current 20 percent 
extraschedular rating for planter warts with neurofibroma of 
the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5279, § 4.118, Diagnostic Codes 7804 (2001).  
4.  An evaluation in excess of the current 20 percent 
extraschedular rating for planter warts with neurofibroma of 
the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5279, §  4.118, Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not indicate any 
treatment or diagnosis of heel spurs or DJD of the feet.  He 
had numerous episodes of bilateral foot pain and diagnoses of 
bilateral verruca vulgaris (planter warts) and bilateral pes 
planus (1st, 2nd, and 3rd degree).  A comprehensive physical 
examination in August 1947 found the veteran's 
musculoskeletal system to be normal, and no findings of any 
specific foot disorder in regard to his feet.  All his other 
military physical examination reports do not note any other 
deformities of his feet.  A military Medical Board Report of 
November 1957 reflects diagnoses of bilateral plantar verruca 
vulgaris and bilateral third degree pes planus.

VA compensation examinations in December 1958 and January 
1975 pes planus and plantar warts were diagnosed, 
respectively.  The veteran's outpatient treatment records 
from 1965 to 1998 note impressions of bilateral callosities, 
intractable plantar keratosis, heloma neurofibrosum, 
hyperkeratoses, tyloma, and neurofibroma.  Examinations of 
his feet have shown edema and that he walked with a limping 
or compensating gait.  At times, pain and spasm were noted on 
examination.  The calluses on his feet were repeatedly 
debrided.

VA outpatient records dated in the 1980s reflect treatment 
for foot complaints.  In September 19880 the veteran was seen 
for painful, acute edema over the right lateral malleolus 
area.  He was advised to refrain from weight bearing until 
the "acute symptoms subside."  When the veteran was seen a 
few days later his right ankle area was still symptomatic and 
his treating podiatrist recommended no standing for any 
length of time, noting that the acute and painful symptoms 
were still evident and that they could persist for two to 
three weeks.  The podiatrist noted that the veteran could 
perform nonweight-bearing work at that time.  An entry later 
that month indicates that the veteran could return to work in 
a non-weight bearing capacity as his symptoms still 
persisted.  An October 1981 entry notes "Limping gait. 
Degenerative arth."  On various occasions the veteran was 
noted to have edema and/or pain of the feet or ankles, a 
limping gait and a history of gout. 

A July 1991 VA outpatient record reflects that X-rays of the 
veteran's feet revealed bilateral heel spurs.  It was also 
noted that the first metatarsal was shorter than the third 
and fourth metatarsals, which it was thought "may be 
contributing" to his painful calluses.  A VA podiatrist 
indicated in September 1991 that the veteran's condition was 
painful neurofibroma of both feet.  

In his substantive appeal of February 1992, the veteran 
alleged that he was in constant severe pain due to his feet, 
regardless of whether or not he wore shoes.  He claimed that 
the pain could not be relieved, even with the use of 
medications.  He also claimed that he could not concentrate 
at work or sleep at night because of his constant pain.  

At his hearing on appeal in June 1992 before an RO hearing 
officer, the veteran testified that he had to have his 
plantar calluses trimmed once a month.  He stated that his 
doctor had told him that his plantar warts had led to 
neurofibromas and that nothing could be done for them.  He 
also claimed that his doctor had told him that swelling in 
his feet and ankles was the result of his service-connected 
disorder.  The veteran testified that he treated his foot 
problems with lotion to prevent cracking skin and open sores, 
and with daily use of pain medication.  His walking 
reportedly was limited to one block, which could only be done 
with the use of shoe inserts.  The veteran claimed that he 
still experienced pain even with the use of the inserts.  He 
testified that he was currently employed as a clerk at a U. 
S. Navy supply depot and that his walking in this position 
was limited, and that he lost from three to six days a month 
from work due to medical appointments.  
The report of a VA orthopedic examination of July 1992 
contains an X-ray report that notes some degenerative changes 
in both feet consistent with old trauma or chronic 
microtrauma.  The diagnoses included DJD of both feet.  An X-
ray of June 1993 revealed exostosis on the left great toe.  

The report of a VA podiatry examination of August 1995 notes 
radiological findings of hallux valgus and pronounced 
hammertoe deformity.  The examination of the feet revealed 
calluses on the plantar surface of both feet that measured 
two centimeters (cm.) by two cm. and were tender.  The 
veteran had a slow, everted gait secondary to the pain in his 
feet.  The diagnoses included plantar calluses on both feet 
and residual Morton's neuroma of both feet.

In a podiatry examination report of January 1997, it was 
reported that X-rays of both feet had been negative for 
degenerative joint disease.  On examination, there were 
discrete areas of hyperkeratosis that measured one and a half 
by one cm. on the second sub-metatarsal and that measured one 
by one cm on the fifth sub-metatarsal, bilaterally.  These 
lesions had multiple visible cores and were extremely painful 
to touch and debridement.  The examiner noted that plantar 
warts could become quiescent and then recur with the lesions 
known as "heloma neurofibrosum."  The examiner felt that 
the veteran's service-connected foot disorders caused him to 
alter his gait in order to relieve pressure and pain in his 
feet.  (It is noted that in a subsequent rating decision 
"neurofibrosum" was reported by the RO as "neurofibroma.") 

The veteran was afforded a VA orthopedic examination in 
December 1997 at which he reported that he could walk 
approximately one bloc with severe difficulty and with the 
use of a cane.  On examination, the veteran walked with an 
antalgic gait.  There was a plantar keratosis on the plantar 
aspect of the undersurface of the second metatarsal head of 
both feet.  The examiner noted that the veteran likely had 
neuromas of the feet although no biopsy had ever been 
accomplished.  There were symptoms of pain in and about the 
keratotic lesions and neuroma-type symptoms on direct 
palpation.  It was noted that the veteran's service-connected 
disability had resulted in altering his gait in order to 
relieve his pain.  It was noted that the veteran used molded 
shoe inserts.  It was reported that X-rays of the feet had 
shown "hammertoeing" with mild hallux valgus with minimal 
spurring of the ankles.  The examiner agreed with another 
doctor that the veteran had range of motion and strength that 
were within normal limits.  The examiner opined that the age 
consistent changes noted in the feet were not remarkable for 
DJD that would be connected to any other condition in the 
feet.  It was determined that the X-rays and examination 
findings were relatively free of any DJD that would be out of 
the realm of normal for the veteran's age and condition.  

Outpatient records dated in December 1997 note X-ray findings 
of hammertoes and mild DJD in both feet.  In October 1998, it 
was noted that the veteran had severely painful plantar 
lesions and that he was seen every four to six weeks for care 
and wore orthotics with cut-outs.  Examination revealed 
lesions that were very sensitive to debridement and could not 
be cored out.  

The veteran underwent another VA examination in September 
1999.  He claimed that the pain in his feet was getting worse 
and required him to use soft shoes and pads under his feet.  
The veteran asserted that his feet would hurt when he stood 
or walked for extended periods of time.  On examination, 
there were two callosities on the sole of the right foot; the 
first was one inch in diameter at the base of the fifth 
metatarsal and the second measured a half inch at the base of 
the second metatarsal.  The left foot had a callosity 
measuring a half inch at the base of the fifth metatarsal.  
The sites of the callosities were exquisitely tender and very 
painful.  The veteran was able to bear weight, but walking 
caused his pain to worsen.  The impressions included 
bilateral plantar warts/callosities which were tender and 
demonstrated evidence of hyperesthesia and pain.

At a hearing in May 2001 at the RO, the veteran testified 
that he had shooting pain in his feet, even when he was 
sitting or lying down.  The veteran noted that he had 
swelling in his feet due to poor circulation and testified 
that he had to be taken off of pain medication because it did 
not offer any relief of his foot pain.


II.  Analysis

Duty to Notify and Assist

VA has complied with notification requirements of 38 U.S.C.A. 
§ 5103A(b)(2).  This was specifically addressed in the RO's 
letter of May 2001 and the SSOC of December 2001.  These 
documents informed the veteran of the provisions of the VCAA 
(38 C.F.R. § 3.159) and, in effect, of the actions he must 
take and the type of evidence required in order to establish 
his claims.  In part, the letter told the veteran of the 
assistance/development the RO would undertake to assist him 
and of what he had to do, such as identify and authorize the 
release of evidence that he wanted the RO to obtain on his 
behalf.   In the SOC and subsequent SSOCs, VA specifically 
notified the veteran of the evidence that was considered 
regarding his claims.  Thus, the requirements of 38 U.S.C.A. 
§ 5103A(b)(2) have been met.  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2001), 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  New 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  

The Board finds that all records pertinent to the claims 
decided below in the possession of the Federal government 
have been obtained, to include service medical records and VA 
medical records.  The veteran testified in May 2001 that his 
only pertinent treatment has been by VA and these records 
were obtained.  He has not indicated that he filed a claim 
for Social Security Administration (SSA) benefits.  Based on 
the above, further development of the medical evidence is not 
warranted under the provisions of 38 U.S.C.A. §§ 5107 or 
5103A.  

The veteran has testified at two hearings, in June 1992 and 
May 2001, the transcripts of which are in the claims file, 
and has been afforded multiple VA compensation examinations, 
the reports of which provide evidence/opinion regarding the 
severity of the service-connected foot disability and the 
etiology of the heel spurs and DJD of the feet.  The 
examiners specifically referenced the veteran's medical 
history and apparently the claims file had been reviewed.  
Therefore, these examinations are adequate for providing 
evidence regarding the severity of the plantar 
warts/neurofibromas and the existence and etiology of any 
current heel spurs and DJD of the feet.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for heel spurs and DJD of the feet.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a nonservice- 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The veteran is currently service-
connected for bilateral plantar warts with neurofibromas and 
a scar on his left leg.

The veteran claims that his service-connected plantar 
warts/neurofibromas resulted in an altered gait, which in 
turn resulted in DJD and heel spurs.  While the veteran is 
competent to provide evidence on symptoms and events, he is 
not competent to establish the diagnosis or etiology of a 
medical disorder as such requires medical evidence or 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The first medical evidence of DJD or heel spurs was decades 
after service.  There is a reference in an October 1981 VA 
outpatient record to degenerative arthritis, without 
identification of the specific joint(s) involved or an 
explanation of the basis for that notation.  The outpatient 
records also contain entries that refer to gout, which is not 
a service-connected disability.  X-rays of the feet taken in 
the early 1990s showed heel spurs, and in July 1992, a VA 
radiologist noted DJD that was "consistent with" old trauma 
or chronic microtrauma.  However, neither this radiologist 
nor the July 1992 orthopedic examiner of identified the 
trauma(s) or otherwise linked the arthritis to service or a 
service-connected disability.  Although X-rays of January 
1997 failed to find any DJD in the feet, those taken in 
December 1997 did note minimal spurring.  

Of particular probative value is the opinion of the December 
1997 orthopedic examiner who concluded that the level of DJD 
in the veteran's feet was normal for a person his age and did 
not associate it in anyway with service or the service-
connected plantar warts/neurofibromas.  Although the veteran 
appears to allege that his VA doctor in the 1980s indicated 
that DJD was the result of the service-connected disability 
as it had altered his gait, the actual treatment records do 
not reveal such a nexus opinion.  There is one notation of 
degenerative arthritis in those records but the specific 
joint is not identified and it is not attributed to gait 
impairment or to the service-connected foot disability.  The 
veteran has acknowledged that this physician is now deceased 
so clarification of the claimed statement can not be 
obtained, and what a doctor purportedly told a patient does 
not constitute competent medical evidence.  

While the evidence does establish that the veteran developed 
DJD and heel spurs in his feet many years after his 
separation from the military, the probative medical evidence 
does not link these abnormalities to his military service or 
any service-connected disability.  The July 1992 radiology 
report is insufficient to link the term "trauma" to the 
veteran's service-connected disorders.  Subsequent opinions 
sought to clarify this issue indicate that there is no nexus 
between the veteran's DJD/heel spurs and his service-
connected disability. 

Based on the above analysis, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim.  Such evidence shows that the veteran's 
heel spurs and DJD of the feet did not develop until many 
years after his separation from military service and were not 
caused or permanently worsened by his service-connected 
disabilities.  Without competent evidence of medical nexus, 
service connection for bilateral heel spurs and DJD of the 
feet must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the most probative evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased evaluations for plantar warts with neurofibromas.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's most recent schedular rating was 20 percent for 
the bilateral foot disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 of VA's Schedule for Rating 
Disabilities.  Diagnostic Code 5284 provides a 20 percent 
rating for a moderately severe bilateral foot injury.  
Subsequently, in December 1998, an extraschedular rating of 
20 percent for each foot was authorized under the provisions 
of 38 C.F.R. § 3.321(b)(1) relying on 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7804, effective from September 1991.  
Diagnostic Code 7804 (2001) pertains to scars and provides a 
maximum a 10 percent evaluation for a superficial scar that 
is tender and painful on objective demonstration.  

Effective August 30, 2002 the rating criteria for scars have 
been revised.  67 Fed. Reg. 49,590 - 599 (July 31, 2002).  
Although the RO has not had the opportunity to review the 
veteran's claim under the new criteria, the Board concludes 
that it may proceed to decide the claim without prejudice to 
the veteran, as will be explained below.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In regard to the new rating criteria for 
skin disorders, the revised criteria of Code 7800, which 
provide for ratings from 10 percent to 80 percent, are 
specifically limited to disfigurement of the head, face or 
neck.  Thus, they do not apply to the veteran's claim which 
involves his feet.  Under the old criteria Code 7801 applied 
to third degree burn scars and Code 7802 to second degree 
burn scars and each code based its ratings on the size of the 
area(s) involved.  The revised criteria continue to provide 
ratings based on the (same) size of the involved areas but no 
longer are limited to burn scars.  However, under both the 
old and new criteria a rating in excess of 20 percent 
requires that the scars involve areas exceeding one half 
square foot (72 square inches).  As the evidence does not 
remotely suggest that the veteran's foot lesions begin to 
approach an area of that size, there is no prejudice to the 
veteran by not considering the new criteria since they could 
not conceivably afford a basis for a rating higher than 20 
percent for each foot.  The remaining scar codes provide 
maximum 10 percent ratings, so it does not matter whether 
their criteria have been revised as the veteran is already 
rated 20 percent for each foot.  The one exception is Code 
7805 which provides that "other" scars will be rated on 
limitation of function of the part affected.  There have been 
no substantive changes to that code.  For the above reasons, 
it is concluded that the Board may proceed in deciding this 
matter without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.71a, Code 5279 a 10 percent evaluation is 
provided for metatarsalgia, anterior (Morton's disease), 
unilateral or bilateral, which is a condition manifested 
primarily by pain as is the veteran's disability; however, 
the maximum rating for bilateral involvement is only 10 
percent.  The veteran already has 20 percent for each foot.  
Under Code 5284, "other" foot injuries that are moderately 
severe are evaluated as 20 percent disabling and severe 
injuries are rated as 30 percent disabling.  The term 
"injury" is not considered to contemplate growths such as 
corns, calluses, and/or warts even though painful.  
Accordingly, rating the veteran's disability as an injury is 
not appropriate and, even if it were, clearly his disability 
is not equivalent to a severe injury as required for a higher 
rating.  

Based on the medical evidence and the veteran's assertions, 
his plantar warts/neurofibromas are primarily productive of 
pain, which in turn limits the functional ability of his feet 
and results in altered gait apparently to minimize pressure 
on the affected parts of his feet.  However, it was reported 
that he has refused any surgical intervention, and he has 
other foot pathology in addition to his service-connected 
lesions.  Inasmuch as metatarsalgia/anterior Morton's 
disease, which also is manifested by foot pain, warrants only 
one 10 percent rating even when both feet are involved, the 
extraschedular ratings of 20 percent for each foot currently 
in effect provide additional compensation on the basis that 
the facts of this case show some functional impairment and 
present an unusual disability picture.  Since the 20 percent 
ratings exceed the maximum under the applicable codes, any 
additional functional limitation during flare-ups or related 
symptoms are encompassed by the current ratings.  As to 
whether the veteran should have even higher extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1), his plantar lesions 
are not shown to have resulted in frequent or repeated 
hospitalizations.  Additionally, the evidence indicates that 
prior to the early 1980's he worked in manual labor as a 
carpenter and that after the severity of his plantar lesions 
increased, he was able to obtain work as a clerk for the U. 
S. Navy.  The veteran has claimed that his plantar lesions 
have limited his mobility at work and that the pain has 
interfered with his ability to concentrate.  He also noted 
that he loses up to six days of work a month for medical 
appointments.  However, the current ratings, which are based 
on an unusual disability picture and combine to 40 percent, 
contemplate significant industrial impairment, including 
absences from work for medical appointments.  Thus, the Board 
finds no basis for higher ratings under 38 C.F.R. 
§ 3.321(b)(1).  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for either foot.  


ORDER

Entitlement to service connection for bilateral heel spurs is 
denied.

Entitlement to service connection for degenerative joint 
disease of the left foot is denied.

Entitlement to service connection for degenerative joint 
disease of the right foot is denied.

A rating in excess of 20 percent for plantar warts with 
neurofibromas of the right foot is denied.

A rating in excess of 20 percent for plantar warts with 
neurofibromas of the left foot is denied. 


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

